Citation Nr: 0842157	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  02-15 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
Type II, (DM) to include as due to herbicide exposure.

2. Entitlement to service connection for diabetic 
atherosclerosis of the bilateral feet, to include as due to 
DM.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran was afforded a hearing before a decision review 
officer (DRO) in February 2004.  A transcript of that hearing 
has been associated with the record.

The Board remanded the veteran's claims for further 
evidentiary development in December 2005.


FINDINGS OF FACT

1.  The veteran did not have active duty service in the 
Republic of Vietnam (Vietnam).

2.  The evidence of record does not contain evidence that 
herbicides were definitively stored and/or used in Nakhon 
Panom, Thailand (NKP) from April 1967 to April 1968.

3.  The preponderance of the evidence is against a finding 
that the veteran's currently diagnosed diabetes is the result 
of a disease or injury in service.

4.  The preponderance of the evidence is against a finding 
that the veteran's currently diagnosed diabetic 
atherosclerosis of the bilateral feet is the result of a 
disease or injury in service or due to a service-connected 
disability.




CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, and 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2008).

2.  Diabetic atherosclerosis of the bilateral feet was not 
incurred in or aggravated by active service and is not 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Diabetes Mellitus, Type II

The veteran alleges that his currently diagnosed diabetes 
mellitus is the result of his exposure to Agent Orange during 
his time in service.  Specifically, the veteran claims that 
he was exposed to Agent Orange during temporary duty in 
Vietnam as well as during the time he was stationed in NKP. 

The Board will first address the question of Agent Orange 
exposure.  The veteran maintains that he participated in 
operations into Vietnam during his time stationed at NKP, 
that Agent Orange was sprayed at NKP, and that spraying in 
Laos along the Ho Chi Minh trail exposed him to Agent Orange 
(this was known as Operation Ranch Hand).  The veteran 
further claims that herbicides were sprayed in Thailand from 
1964 to 1965 (prior to the dates of his presence in Thailand) 
and that these herbicides remained in the soil, exposing him 
to Agent Orange from 1967 to 1968.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Moreover, there exists a legal presumption under the laws and 
regulations pertaining to Agent Orange exposure.  See 38 
U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6) and 3.309(e) (2008).  That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, 
Type II, will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  A veteran is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (2008).

At the outset, the Board notes that the veteran has been 
diagnosed with diabetes mellitus, Type II,.  See VA 
examination report, April 2001.  Thus, element (1) of Hickson 
has been satisfied. 

As to presumptive service connection for herbicide exposure, 
the Board finds that the presumption is inapplicable.  
Although the veteran alleges he was sent to Vietnam in 
February 1968 on temporary duty, no records exist to verify 
such an assignment.  The veteran maintains that his orders 
for this mission were verbal and that nothing written was 
provided to him.  See veteran's statement in support of 
claim, August 2001.  Despite his claim, the veteran's service 
personnel records do not demonstrate any period of active 
duty in Vietnam.  He has also failed to supply any 
alternative evidence (e.g., "buddy statements") that 
establish his physical presence in Vietnam.

Further, although the veteran was awarded the Vietnam Service 
Medal, Vietnam Campaign Medal, and the Vietnam Cross of 
Gallantry with Palm, this does not demonstrate his physical 
presence in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  These medals were issued to units that served in 
Vietnam as well as units in Thailand, Laos, and Cambodia in 
direct support of operations in Vietnam.  See Manual of 
Military Decorations and Awards, C6.6.1.1.3 and C6.3.1.3, 
Department of Defense 1348.33-m, September 1996 and General 
Orders No. 8, Headquarters Department of the Army, 
Washington, DC (March 19, 1974).  As such, the presumption 
afforded service members with in-country Vietnam service does 
not attach.  See 38 U.S.C.A. § 1116(f) (2008).  See also Haas 
v. Nicholson, 20 Vet. App. 257 (2006) ("Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam).

Aside from Vietnam, the United States Department of Defense 
(DoD) has confirmed the use of herbicides during the 
veteran's periods of service in various places in the United 
States as well as internationally.  As noted, the veteran's 
service personnel records indicate the veteran was stationed 
in NKP from April 1967 to April 1968.  According to a report 
from DoD, referenced in a statement from September 2006, a 
list published by the DoD contained 71 sites within the U.S. 
and in foreign countries in which herbicide testing or use 
was acknowledged.  Regrettably, none of these confirmed sites 
coincide with the location at which the veteran was stationed 
during his active service.  The report noted that extensive 
testing of herbicides was conducted in Thailand during 1964 
and 1965.  However, the location of testing was identified as 
the Replacement Training Center of the Royal Thai Army, near 
Pranburi.  NKP was not on the DoD's list of herbicide sites 
in Thailand, and the testing was completed prior to the 
veteran's arrival in-country.  It was further noted that 
those bases which used herbicides to clear brush around the 
area, or for other small-scale use, were never inventoried.  
Therefore, according to DoD, NKP was not a site of herbicide 
testing, and testing in Thailand was finished prior to the 
veteran's arrival.

The veteran has submitted articles concerning use of 
herbicides in Pranburi and at Bo Fai Airport in Hua Hin, but 
those areas are not geographically proximate to NKP.  The 
veteran has also submitted articles  regarding Agent Orange 
exposure and use in Thailand.  An article entitled Southeast 
Asia: Toxic Legacy of the Vietnam War, noted that the U.S. 
military tested Agent Orange in Thailand between April 1964 
and June 1965.  An article entitled Veterans and Agent Orange 
also described a test program conducted in Thailand between 
1964 and 1965 in which defoliants were tested on several 10-
acre plots.  The veteran also submitted articles regarding 
cancer rates in military working dogs in Vietnam.  However, 
none of these articles demonstrated that Agent Orange, or 
other herbicides, were present at the veteran's location 
during the period of time in which the veteran was stationed 
in Thailand.

Therefore, these articles are not probative evidence as they 
do not specifically relate to the veteran's particular case, 
specifically with regard to time period and location.  The 
Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. at 30, 33 
(1993), supra; see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In support of his claim, the veteran has also submitted 
several copies of prior Board decisions, to which the veteran 
has drawn similarities to his claims.  However, it is well-
established that decisions of the Board have no precedential 
value.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 
Vet. App. 22, 27 (1997).  Previously-issued Board decisions 
are binding only with regard to the specific case decided.  
Thus, while the Board has reviewed the decisions submitted by 
the veteran, they have very limited probative value in that 
they are based on the individual facts of each case.  

The Board has also considered the veteran's numerous 
submissions of lay statements, including his own, as an 
attempt to verify that Agent Orange was in fact present in 
the NKP region during the course of the veteran's service in 
Thailand.  However, the vast majority of these statements are 
equivocal in nature.  Although many of the lay statements 
indicate a belief that Agent Orange, or other herbicides, 
were stored on premises and used to clear areas around the 
veteran's base, each statement is devoid of supporting 
documentation.  An April 15, 2004 statement, submitted to the 
veteran via email, stated that NKP was sprayed with Agent 
Orange.  There is no evidence that corroborates that 
assertion.  Moreover, the statement does not indicate any 
time period for the spraying of Agent Orange in NKP, nor does 
the report note that its author witnessed said events.

An additional email, received on February 25, 2004, stated 
that spraying at NKP was observed.  However, the author noted 
that he was unable to verify exactly what chemical was 
sprayed.

The veteran himself stated that he observed C-123 aircraft 
with spray equipment mounted under the wings, and also a 
large liquid tank.  The veteran further asserted that barrels 
were near the aircraft, and that those barrels were branded 
with an orange stripe.  The veteran stated that he witnessed 
what he "knew" was Agent Orange sprayed around the 
perimeter of his base. See statement in support of claim, 
September 2005.

However, an April 2002 letter from the U.S. Armed Services 
Center for Unit Records Research (USACURR, now U. S. Army & 
Joint Services Records Research Center, or JSRRC) indicated 
that herbicides were not sprayed near U.S. personnel in 
Thailand.  It was noted that herbicides were only sprayed in 
Thailand for testing purposes in the early and mid-1960's, 
and only in remote jungle areas.

Again, according to the September 2006 report noted above, 
the DoD noted that the aircraft utilized in Operation Ranch 
Hand originated from Air Force bases in and around Saigon, 
and not Thailand.  Both records/reports directly contradict 
the veteran's lay statement that he witnessed the loading of 
a substance which he believed to be Agent Orange at his base 
in NKP.

Further, regarding the veteran's assertions that defoliant 
was sprayed near his location as part of Operation Ranch 
Hand, a June 2002 letter from a retired Air Force Major who 
was contacted by the veteran and who served with Operation 
Ranch Hand for three-and-a-half years, cited two authorities 
to deny that Operation Ranch Hand performed any herbicide 
missions in Thailand during its existence.  He also noted 
that all herbicide/crop destruction missions conducted in 
Vietnam and in Laos were flown from bases in Vietnam, with 
the exception of a small number of missions flown from Udron 
Air Base, Thailand.  He noted that herbicides were not stored 
in Thailand, and that no missions were flown there.

The Board's attention is also drawn to a June 2005 statement 
from the Department of the Air Force that noted that aircraft 
used in Operation Ranch Hand, the operation which the veteran 
claimed transported herbicides from his location in NKP to 
Vietnam for use as a defoliant, were never based at any of 
the Thailand air bases.  It was noted that Operation Ranch 
Hand would use bases in Thailand as stops en route to Laos, 
but that no herbicides were stored in Thailand.  The report 
noted, alternatively, that insecticides were used for 
mosquito control in Thailand in 1966 and 1967.  It was 
finally observed that, because commanders were at liberty to 
use herbicides for defoliation around their activities using 
handheld or vehicle mounted units, with no accountability 
required, the Department of the Air Force did not have any 
more specific information as to whether herbicides were used 
around NKP.  

The Board has closely scrutinized this last finding and 
concludes it is nothing more than speculative.  Nothing 
definitive was stated.  It was merely noted that it was 
possible that herbicides were sprayed in areas around NKP.  
In this regard, here is a long line of cases where the Court 
has rejected opinions/findings that were viewed as too 
speculative.  See Stegman v. Derwinski, 3 Vet. App. 228 
(1992) Tirpak v. Derwinski, 2 Vet. App. 609 (1992), and 
Morris v. West, 13 Vet. App. 94, 97 (1999).  Moreover, the 
probative value of the speculative conclusion made by the 
Department of the Air Force is clearly outweighed by the 
negative findings made by the JSRRC, NPRC, and DoD.

Finally, a December 2005 records request resulted in a report 
that found that the veteran had not been exposed to 
herbicides during his period of service.  

Following service, VA outpatient treatment records, as well 
as private medical evidence, indicate that the veteran was 
first diagnosed with diabetes in 1996.  The veteran underwent 
an Agent Orange protocol examination in 1985, as confirmed by 
a letter dated July 23, 1985.  According to the report, there 
were no findings that the veteran, unequivocally, experienced 
adverse health effects resulting from exposure to Agent 
Orange at that time.  

The Board notes that the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., seeing a 
chemical drum, experiencing a chemical reaction, etc.  
However, the Board finds that the veteran's statements are 
outweighed by his service records, which do not show that the 
veteran was ever exposed to herbicides, to include Agent 
Orange, and the reports from the Air Force, DoD, and 
USACURR/JSRRC which denied that herbicides were used or 
stored in NPK during the veteran's active service in 
Thailand.  In short, although the evidence supports his 
testimony that he served at NKP on the dates referred to, the 
veteran has not presented any objective evidence that he was 
exposed to herbicides.  While the Board is sympathetic to his 
claim and does not doubt the veteran's sincerity, the 
evidence simply does not support his contention that he was 
exposed to Agent Orange while serving in Thailand.

The Board recognizes that the veteran suffers from diabetes, 
a disability designated under 38 C.F.R. § 3.309(e) as a 
disease associated with exposure to certain herbicide agents, 
to include Agent Orange.  However, the Board finds that the 
veteran's claim for service connection for diabetes mellitus 
due to herbicide exposure must be denied, as the veteran's 
dates of service and confirmed stations during active service 
were not included in the list of places and dates classified 
by DoD as affected by herbicide use.  While the articles 
submitted by the veteran reflect that herbicides were used in 
Thailand, a specific search of the DoD and JSRRC historical 
records for NKP did not reveal any documented use of 
herbicides during the veteran's period of service at the air 
base.  There is also no evidence of actual exposure to Agent 
Orange in this case.  There is no evidence of record other 
than the veteran's own assertions which shows that he was 
exposed to herbicides during active service.  The evidence 
does not support the veteran's assertions of herbicide 
exposure during service and his statements alone are not 
sufficient upon which to concede exposure to herbicides 
during service.  Accordingly, the presumptive provisions of 
38 C.F.R. § 3.307(a)(6)(iii) are not applicable to this case.  
Therefore, the Board finds that presumptive service 
connection for diabetes due to exposure to herbicides is not 
warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309(e).

However, the regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the provisions governing direct service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Turning to the question of in-service disease or injury 
(Hickson element 2), the veteran's service treatment records 
are silent as to any indication of complaints, treatment, or 
diagnosis of diabetes.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current diagnosis of 
diabetes is related to any remote incident in service.  The 
Board concludes it is not.

As such, the Board notes that, while the veteran's record 
contains medical reports with diagnoses of diabetes, the 
claims file does not contain a medical opinion linking his 
diabetes to his period of active service.  Because the 
veteran's service treatment records are also negative for a 
diabetes, the second and third elements of Hickson have not 
been satisfied to establish service connection on a direct 
basis.

With regard to the long evidentiary gap in this case between 
active service and the veteran's diagnosis, the Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in a chronic disability 
or persistent symptoms thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of diabetes, symptoms, or findings for approximately 
28 years between the period of active duty and his claim for 
service connection is itself evidence which tends to show 
that this disorder did not have its onset in service or for 
many years thereafter.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his diabetes.  
There is no probative medical evidence that the veteran's 
current disorder had its onset during, or is otherwise 
related to, his service.  Further, there is no conclusive 
evidence that the veteran was exposed to Agent Orange during 
his period of service.  The Board finds it to be particularly 
significant that the veteran's record is negative for medical 
documentation of diagnosis of diabetes until 1996, 
approximately 28 years after the veteran's separation from 
active duty.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999).  Despite the veteran's contentions that his diabetes 
is related to his period of service, the probative evidence 
simply weighs against service connection at this time.  In 
reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case and service connection is not warranted.  See Gilbert, 
supra.  

II.  Diabetic Atherosclerosis

The veteran has claimed that his diagnosis of diabetes 
mellitus, Type II, is related to his period of active 
service, and that he has a diagnosis of diabetic 
atherosclerosis secondary to his diabetes.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Following the veteran's April 2001 VA examination, he was 
diagnosed with atherosclerosis in the feet as secondary to 
diabetes mellitus, Type II.  Therefore, the first element of 
Hickson has been met.

The veteran's service treatment records are negative for any 
treatment, complaints, or diagnosis of diabetes or diabetic 
atherosclerosis.  Moreover, while the veteran's record 
contains medical reports with diagnoses of diabetic 
atherosclerosis, the claims file does not contain a medical 
opinion linking diabetic atherosclerosis to his period of 
active service.  Because the veteran's service treatment 
records are also negative for diabetic atherosclerosis, the 
second and third elements of Hickson have not been satisfied 
to establish service connection on a direct basis.  
Therefore, service direction on a direct basis is not 
warranted.

Further, with regard to the veteran's claim under 38 C.F.R. § 
3.310 that his diabetic atherosclerosis is secondary to his 
diabetes mellitus, the Board notes that such a claim would be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where, the law, and not the evidence, is 
dispositive of the claim, the claim should be denied because 
of lack of legal merit or of entitlement under the law).  
Since service connection has not been established for 
diabetes mellitus, the claim for service connection for 
diabetic atherosclerosis as secondary to diabetes mellitus 
must fail as a matter of law.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance 
is against the veteran's claim, and it must be denied.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims of entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in April 2001 and December 2005 satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Board notes that  38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the 
aforementioned notice letters informed the veteran that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

A December 2006 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the veteran is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the December 2005  
notice was provided to the veteran, the claim was 
readjudicated in a December 2006 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error; overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159 (2008).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded a VA examination in April 2001.  Although the 
examiner did not opine as to whether the veteran's diabetes 
mellitus, Type II, was the result of exposure to herbicides 
during his period of active service, the Board finds that an 
additional VA examination is not necessary to determine 
whether diabetes is related to his period of honorable 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, the veteran has presented no competent medical 
evidence of an in-service diagnosis of diabetes, and the 
Board has found that the veteran was not exposed to 
herbicides during his period of active service.  Also 
significant is the fact that diabetes was first identified 
approximately 28 years after his period of honorable 
service.  In light of these findings, the second and third 
prongs of McLendon have not been met.  Any physician 
rendering an opinion of necessity would be required to rely 
on the veteran's own statement as to what transpired in 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the veteran; rather, the Board must assess the 
veteran's credibility in reporting the statements to the 
medical examiner).  A medical nexus opinion, under the 
circumstances presented in this case, is not warranted, as 
there is no competent evidence of a current disability, or 
that such disability is related to the veteran's service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER


Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure, is denied.

Entitlement to service connection for diabetic 
atherosclerosis of both feet, to include as secondary to 
diabetes mellitus, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


